DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/13/2022 have been entered.  In the amendment, the specification has been amended. 
The objection to the specification has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,797,460 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-6, 8, and 11-18 of U.S. Patent No. 10,797,460 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system comprising: a scanning laser system comprising a plurality of laser light sources, each laser light source configured to emit laser light; and an interlock circuit communicatively coupled to the scanning laser system, wherein the interlock circuit carries out operations, the operations comprising: as the plurality of laser light sources emit laser light into one or more regions of an environment of the scanning laser system, determining a respective predicted dosage amount for each given region of the one or more regions by integrating an emitted quantity of laser light that is emitted from the plurality of laser light sources into the given region; detecting an interlock condition, wherein the interlock condition comprises a predicted dosage amount for at least one region being greater than a threshold dose; and in response to detecting the interlock condition, controlling the scanning laser system to reduce a subsequent dosage amount in the at least one region. 
Independent claim 20 recites a method comprising: determining, at an interlock circuit communicatively coupled to a scanning laser system having a plurality of laser light sources that are each configured to emit laser light into one or more regions of an environment of the scanning laser system, a respective predicted dosage amount for each given region of the one or more regions by integrating an emitted quantity of laser light that is emitted from the plurality of laser light sources into the given region; detecting, at the interlock circuit, an interlock condition, wherein the interlock condition comprises a predicted dosage amount for at least one region being greater than a threshold dose; and in response to detecting the interlock condition, the interlock circuit controlling the scanning laser system to reduce a subsequent dosage amount in the at least one region.
The claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 20 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Rothaar (US 2013/0003026), teaches a system comprising: a scanning laser system configured to emit laser light; and an interlock circuit communicatively coupled to the scanning laser system, wherein the interlock circuit carries out operations, the operations comprising: as the scanning laser system currently emits laser light into one or more regions of an environment of the scanning laser system, detecting an interlock condition, wherein the interlock condition comprises the predicted dosage amount for at least one region being greater than a threshold dose; and in response to detecting the interlock condition, controlling the scanning laser system to reduce a subsequent dosage amount in the at least one region. 
Another prior art reference, Mellot (US 2017/0003382), teaches preparation, summing, differencing, and updating of histograms from live sensor data over a sequence of time periods to enable obtaining finer and more precise additional information from the acquired sensor data. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 20. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645